 

Case 2:15-cv-10029-GBD-BCM Document 338 Filed o9/30/20 22. Faget of 1

oer sr aa DOT FEN gi 0¢ SNOT SIP
ne se ee ee

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

| DATE LE >: SEP. 9.00020. :

COMMERZBANK AG, _——
Plaintiff,
-against- : ORDER
BANK OF NEW YORK MELLON; THE BANK _ : 15 Civ. 10029 (GBD) (BCM)
OF NEW YORK MELLON TRUST COMPANY, :
N.A.,
Defendants. ;
wee eee eee eee ee en ee eee eee eee x

GEORGE B. DANIELS, District Judge:

The above-captioned inactive case is hereby stayed and placed on the suspense docket.

Dated: September 30, 2020
New York, New York
SO ORDERED.

Gani 5 Dttiwhe

ROE DANIELS
TED STATES DISTRICT JUDGE

 

 

 
